DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed 01/07/2021 which amended claims 1 and 3, cancelled claim 2 and added new claims 8-17. Claims 1 and 3-17 are currently pending in the application for patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuma et al (US 2017/0205696; hereinafter referred to as Kikuma) in view of Shibatani et al (US 6,332,684; hereinafter referred to as Shibatani).
Regarding Claim 1, Kikuma discloses a projector (Figures 1 and 7; Projection-Type Image Display Device 100) comprising: 

a bandpass filter (Figures 1 and 7; Filter 50) provided at least in part of an optical path of the fluorescence (see Figures 1 and 7 and Paragraph [0058]), wherein the bandpass filter (Figures 1 and 7; Filter 50) is configured to move between a first position located in the optical path (see Figure 1) and a second position that does not overlap with the optical path (see Figure 7) to adjust a color purity of the fluorescence (see Figures 1, 7 and 14 and Paragraphs [0034]-[0036]); wherein
an integrator unit (Figures 1 and 7; Fly-Eye Lenses 24 and 25) on which the light ray flux is incident and which divides the light ray flux into a plurality of partial light ray fluxes (see Figures 1 and 7 and Paragraph [0045]; wherein a fly-eye lens inherently utilizes a 2-D array of lenses including individual optical lenslets assembled or formed into a single optical element to divide the light ray flux into a plurality of partial light ray fluxes such that the illumination distributions of the red illumination light, the green illumination light, and the blue illumination light are equalized);
a superimposing lens (Figures 1 and 7; Lens 26) that is provided downstream of the integrator unit (Figures 1 and 7; Fly-Eye Lenses 24 and 25) which cause the plurality of light ray fluxes to be incident of a light modulator (see Figures 1 and 7; wherein the light ray fluxes must first pass through lens 26 prior to being incident upon image display elements 10R, 10G, and 10B);

a projection optical apparatus (Figures 1 and 7; Projection Lens 30) that projects light outputted from the light modulator (see Figures 1 and 7 and Paragraph [0051]; wherein it is disclosed that the projection lens 30 projects the red image light, the green image light, and the blue image light onto a screen); wherein
when the bandpass filter (Figures 1 and 7; Filter 50) is in the first position, the fluorescence has a first color purity and a first brightness (see Figures 1 and 10; wherein when the filter 50 is on the optical path and yellow fluorescent light passes therethrough yellow illumination light Ye is produced which has a corresponding purity and brightness);
when the bandpass filter (Figures 1 and 7; Filter 50) is in the second position, the fluorescence has a second color purity and a second brightness (see Figures 7 and 10; wherein when the filter 50 is not on the optical path and yellow fluorescent light does not pass therethrough yellow illumination light Ya is produced which has a corresponding purity and brightness).
Kikuma does not expressly disclose that the superimposing lens causes directions in which the plurality of partial light ray fluxes are incident on the light modulator to be different from one another and a microlens array including a plurality of microlenses corresponding to the plurality of pixels.
a projector (Figure 1) comprising: a light source apparatus (Figure 1; White Light Source 1) that outputs a light ray flux (see Figure 1 and Column 13, Lines 59-60; wherein it is disclosed that a white light beam is emitted from the light source 1); an integrator unit (Figure 1; First Fly-Eye Lens Array 4 and Second Fly-Eye Lens Array 5) on which the light ray flux is incident (see Figure 1) and which divides the light ray flux into a plurality of partial light ray fluxes (see Figure 1; wherein the light ray flux emitted by white light source 1 is divided into a plurality of light ray fluxes upon passing through first fly-eye lens array 4 and second fly-eye lens array 5) a superimposing lens (Figure 1; Field Lens 6) that is provided on a downstream of the integrator unit (Figure 1; First Fly-Eye Lens Array 4 and Second Fly-Eye Lens Array 5) and causes the plurality of partial light ray fluxes to be incident in different positions (see interpretation detailed in the 112 rejection of claim 1 above; wherein in Figure 1 of Shibatani a person having ordinary skill in the art can see that the red (R), green (G) and blue (B) partial light ray fluxes emitted from the first fly-eye lens array 4 and second fly-eye lens array 5 are incident on the surface of field lens 6 at a plurality of different positions and upon said partial light fluxes passing through field lens 6 they are incident on LCD device 9 in a superimposing manner from differing directions); a light modulator (Figures 1 and 2; LCD Device 9) including a plurality of pixels (see Figures 5A and 5B and Column 13, Lines 62-64; wherein red, green and blue pixels are provided in the LCD device 9); a microlens array (Figures 1 and 2; Microlens Array 8) including a plurality of microlenses (Figures 2 and 5A; Microlenses 15) corresponding to the plurality of pixels (see Figure 5A and Column 16, Lines 39-43; wherein FIG. 5A illustrates the shape of the microlenses 15 and the arrangement thereof with respect to the pixel arrangement of the LCD device 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Kikuma such that the superimposing lens causes the plurality of partial light ray fluxes to be incident in different positions and to include a microlens array including a plurality of microlenses corresponding to the plurality of pixels, as taught by Shibatani, because doing so would allow for the microlenses to focus light beams from respective beam spots onto the aperture centers of the pixels, thereby improving the effective focusing efficiency, and allowing for the obtaining of a bright projection (see Shibatani Column 16, Lines 58-62 and Column 17, Lines 9-10).
Regarding Claim 3, Kikuma as modified by Shibatani discloses the limitations of claim 1 as detailed above.
Kikuma further discloses a mover (Figure 1; Motor 60) that moves the bandpass filter (Figure 1; Filter 50) between the first position and the second position (see Figures 1 and 7 and Paragraph [0044]; wherein it is disclosed that the motor 60 has a function as a driver that inserts the filter 50 onto the optical path and retracts the filter 50 from the optical path).
Regarding Claim 4, Kikuma as modified by Shibatani discloses the limitations of claim 3 as detailed above.
Kikuma further discloses the mover (Figures 1 and 7; Motor 60) switches a position of the bandpass filter (Figures 1 and 7; Filter 50) between the first position and the second position in accordance with an image display mode of the projector (see 
Regarding Claim 5, Kikuma as modified by Shibatani discloses the limitations of claim 1 as detailed above.
Kikuma further discloses the fluorescence contains at least green light (see Paragraph [0056]; wherein it is disclosed that the phosphor 2 converts energy of irradiated blue illumination light to produce yellow illumination light Ya, including the red band and the green band).
Regarding Claim 6, Kikuma as modified by Shibatani discloses the limitations of claim 5 as detailed above.
Kikuma further discloses the fluorescence further contains yellow light (see Paragraph [0056]; wherein it is disclosed that the phosphor 2 converts energy of irradiated blue illumination light to produce yellow illumination light Ya, including the red band and the green band), and the bandpass filter is provided at least in an optical path of the yellow light (see Figure 1; wherein the filter 50 is provided in the optical path of the yellow illumination light).
Regarding Claim 7, Kikuma as modified by Shibatani discloses the limitations of claim 1 as detailed above.
Kikuma further disclose the light source apparatus (Figures 1 and 7; wherein the light source apparatus includes Light source 1, Phosphor 2 and Collimating Lens 23) includes a parallelizing system (Figures 1 and 7; Collimating Lens 23) that parallelizes the fluorescence (see Paragraph [0033]; wherein it is disclosed that the collimator lens 
Regarding Claim 8, Kikuma as modified by Shibatani discloses the limitations of claim 1 as detailed above.
Kikuma further discloses the bandpass filter (Figures 1 and 7; Filter 50) is configured to move between the first position located in the optical path (see Figure 1) and the second position that does not overlap with the optical path to adjust a brightness of the fluorescence (see Figure 14; wherein it is disclosed that when the filter 50 is retracted from the optical path the brightness of the projection device is being prioritized to 100%).
Regarding Claim 9, Kikuma as modified by Shibatani discloses the limitations of claim 1 as detailed above.
Kikuma further discloses the first color purity is increased relative to the second color purity (see Figure 14; wherein the first color purity corresponding to the filter 50 being disposed on the optical path is larger than the second color purity when the filter 50 is not on the optical path).
Regarding Claim 10, Kikuma as modified by Shibatani discloses the limitations of claim 1 as detailed above.
Kikuma further discloses the second brightness is increased relative to the first brightness (see Figure 14; wherein the second brightness corresponding to the filter 50 
Regarding Claim 11, Kikuma discloses a projector (Figures 1 and 7; Projection-Type Image Display Device 100) comprising: 
a light source apparatus (Figures 1 and 7; wherein the light source apparatus includes Light source 1, Phosphor 2 and Collimating Lens 23) that outputs a light ray flux containing fluorescence (see Figures 1 and 7 and Paragraphs [0031]-[0033] and [0056]),
a bandpass filter (Figures 1 and 7; Filter 50) provided at least in part of an optical path of the fluorescence (see Figures 1 and 7 and Paragraph [0058]), wherein the bandpass filter (Figures 1 and 7; Filter 50) is configured to move between a first position located in the optical path (see Figure 1) and a second position that does not overlap with the optical path (see Figure 7) to adjust a brightness of the fluorescence (see Figures 1, 7 and 14 and Paragraphs [0034]-[0036]); wherein
an integrator unit (Figures 1 and 7; Fly-Eye Lenses 24 and 25) on which the light ray flux is incident and which divides the light ray flux into a plurality of partial light ray fluxes (see Figures 1 and 7 and Paragraph [0045]; wherein a fly-eye lens inherently utilizes a 2-D array of lenses including individual optical lenslets assembled or formed into a single optical element to divide the light ray flux into a plurality of partial light ray fluxes such that the illumination distributions of the red illumination light, the green illumination light, and the blue illumination light are equalized);

the light modulator (Figures 1 and 7; Image Display Elements 10R, 10G, and 10B) including a plurality of pixels (see Paragraph [0049]; wherein the image display elements inherently include pixels which are used to generate the red, green and blue image light); and
a projection optical apparatus (Figures 1 and 7; Projection Lens 30) that projects light outputted from the light modulator (see Figures 1 and 7 and Paragraph [0051]; wherein it is disclosed that the projection lens 30 projects the red image light, the green image light, and the blue image light onto a screen); wherein
when the bandpass filter (Figures 1 and 7; Filter 50) is in the first position, the fluorescence has a first color purity and a first brightness (see Figures 1 and 10; wherein when the filter 50 is on the optical path and yellow fluorescent light passes therethrough yellow illumination light Ye is produced which has a corresponding purity and brightness);
when the bandpass filter (Figures 1 and 7; Filter 50) is in the second position, the fluorescence has a second color purity and a second brightness (see Figures 7 and 10; wherein when the filter 50 is not on the optical path and yellow fluorescent light does not pass therethrough yellow illumination light Ya is produced which has a corresponding purity and brightness).

Shibatani discloses a projector (Figure 1) comprising: a light source apparatus (Figure 1; White Light Source 1) that outputs a light ray flux (see Figure 1 and Column 13, Lines 59-60; wherein it is disclosed that a white light beam is emitted from the light source 1); an integrator unit (Figure 1; First Fly-Eye Lens Array 4 and Second Fly-Eye Lens Array 5) on which the light ray flux is incident (see Figure 1) and which divides the light ray flux into a plurality of partial light ray fluxes (see Figure 1; wherein the light ray flux emitted by white light source 1 is divided into a plurality of light ray fluxes upon passing through first fly-eye lens array 4 and second fly-eye lens array 5) a superimposing lens (Figure 1; Field Lens 6) that is provided on a downstream of the integrator unit (Figure 1; First Fly-Eye Lens Array 4 and Second Fly-Eye Lens Array 5) and causes the plurality of partial light ray fluxes to be incident in different positions (see interpretation detailed in the 112 rejection of claim 1 above; wherein in Figure 1 of Shibatani a person having ordinary skill in the art can see that the red (R), green (G) and blue (B) partial light ray fluxes emitted from the first fly-eye lens array 4 and second fly-eye lens array 5 are incident on the surface of field lens 6 at a plurality of different positions and upon said partial light fluxes passing through field lens 6 they are incident on LCD device 9 in a superimposing manner from differing directions); a light modulator (Figures 1 and 2; LCD Device 9) including a plurality of pixels (see Figures 5A and 5B and Column 13, Lines 62-64; wherein red, green and blue pixels are provided in the LCD device 9); a microlens array (Figures 1 and 2; Microlens Array 8) including a plurality of microlenses (Figures 2 and 5A; Microlenses 15) corresponding to the plurality of pixels (see Figure 5A and Column 16, Lines 39-43; wherein FIG. 5A illustrates the shape of the microlenses 15 and the arrangement thereof with respect to the pixel arrangement of the LCD device 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projector of Kikuma such that the superimposing lens causes the plurality of partial light ray fluxes to be incident in different positions and to include a microlens array including a plurality of microlenses corresponding to the plurality of pixels, as taught by Shibatani, because doing so would allow for the microlenses to focus light beams from respective beam spots onto the aperture centers of the pixels, thereby improving the effective focusing efficiency, and allowing for the obtaining of a bright projection (see Shibatani Column 16, Lines 58-62 and Column 17, Lines 9-10).
Regarding Claim 12, Kikuma as modified by Shibatani discloses the limitations of claim 11 as detailed above.
Kikuma further discloses a mover (Figure 1; Motor 60) that moves the bandpass filter (Figure 1; Filter 50) between the first position and the second position (see Figures 1 and 7 and Paragraph [0044]; wherein it is disclosed that the motor 60 has a function as a driver that inserts the filter 50 onto the optical path and retracts the filter 50 from the optical path).
Regarding Claim 13, Kikuma as modified by Shibatani discloses the limitations of claim 12 as detailed above.
Kikuma further discloses the mover (Figures 1 and 7; Motor 60) switches a position of the bandpass filter (Figures 1 and 7; Filter 50) between the first position and the second position in accordance with an image display mode of the projector (see Figures 1 and 7 and Paragraphs [0044] and [0082]; wherein the filter 50 is inserted or retracted from the optical path based on either a brightness priority mode or color gamut priority mode).
Regarding Claim 14, Kikuma as modified by Shibatani discloses the limitations of claim 11 as detailed above.
Kikuma further discloses the light source apparatus (Figures 1 and 7; wherein the light source apparatus includes Light source 1, Phosphor 2 and Collimating Lens 23) includes a parallelizing system (Figures 1 and 7; Collimating Lens 23) that parallelizes the fluorescence (see Paragraph [0033]; wherein it is disclosed that the collimator lens 23 turns the irradiated light into parallel light), and the fluorescence parallelized by the parallelizing system is incident on the bandpass filter (see Paragraph [0058]; wherein it is disclosed that the yellow illumination light Ya and the blue illumination light Bb, which are irradiated onto the collimator lens 23, become parallel light and are reflected toward the filter 50 by the reflecting mirror 40).
Regarding Claim 15, Kikuma as modified by Shibatani discloses the limitations of claim 11 as detailed above. 
Kikuma further discloses the bandpass filter (Figures 1 and 7; Filter 50) is configured to move between the first position located in the optical path (see Figure 1) 
Regarding Claim 16, Kikuma as modified by Shibatani discloses the limitations of claim 11 as detailed above.
Kikuma further discloses the first color purity is increased relative to the second color purity (see Figure 14; wherein the first color purity corresponding to the filter 50 being disposed on the optical path is larger than the second color purity when the filter 50 is not on the optical path).
Regarding Claim 17, Kikuma as modified by Shibatani discloses the limitations of claim 11 as detailed above.
Kikuma further discloses the second brightness is increased relative to the first brightness (see Figure 14; wherein the second brightness corresponding to the filter 50 not being disposed on the optical path is 100% whereas the first brightness when the filter is disposed on the optical path is 90%, thereby the second brightness is increased relative to the first brightness).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 6, filed 01/07/2021, with respect to the 112(b) rejection of claims 1-7 have been fully considered and are persuasive. The 112(b) rejection of claims 1-7 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882